Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Pampa Energía S.A.'s Registration Statement on Form F-4/A of our report dated April 29, 2016, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in Petrobras Argentina S.A.'s Annual Report on Form 20‑F for the year ended December31, 2015. We also consent to the reference to us under the heading “Independent Registered Public Accounting Firm” in such Registration Statement. /s/ Price Waterhouse & Co. S.R.L. Argentina, Autonomous City of Buenos Aires October 6
